United States Court of Appeals
         For the Eighth Circuit
     ___________________________

             No. 13-3501
     ___________________________

          United States of America

     lllllllllllllllllllll Plaintiff - Appellee

                        v.

             James Allan Siegrist

   lllllllllllllllllllll Defendant - Appellant
      ___________________________

             No. 13-3558
     ___________________________

          United States of America

     lllllllllllllllllllll Plaintiff - Appellee

                        v.

             James Allan Siegrist

   lllllllllllllllllllll Defendant - Appellant
                   ____________

 Appeals from United States District Court
 for the District of North Dakota - Bismarck
                ____________
                            Submitted: November 14, 2014
                               Filed: March 13, 2015
                                   [Unpublished]
                                   ____________

Before MURPHY, MELLOY, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.

       A jury convicted Defendant James Allan Siegrist on two counts of possessing
a firearm or ammunition as a convicted felon. See 18 U.S.C. § 922(g)(1). The two
counts addressed separate instances of possession that occurred in July 2012 and
March 2013. Siegrist appeals, arguing the district court erred by permitting the
government to present prejudicial and irrelevant evidence surrounding one of the
dates. He also presents facial and as-applied challenges to the constitutionality of 18
U.S.C. § 922(g)(1) under the Second Amendment to the United States Constitution.
We affirm the judgment of the district court.1

       Regarding Siegrist's evidentiary challenge, the district court allowed the
government to present evidence that a contractor was shot in the leg while working
in Siegrist's home. The contractor was on the first floor, and a gun discharged on the
second floor, sending a bullet through the first-floor ceiling and into the worker's leg.
Siegrist claimed the gun belonged to his wife. He told conflicting stories to
investigators. In one interview, he indicated he was moving furniture on the second
floor when he came upon the gun lying in the open. Later he said he discovered the
gun in a case. Eventually, he told investigators he handled the gun, checking it for
ammunition and causing it to fire.

      1
       The Honorable Daniel L. Hovland, United States District Judge for the District
of North Dakota.

                                          -2-
       In any event, Siegrist pleaded not guilty to possessing the firearm. As such, the
facts and circumstances surrounding Siegrist's purported discovery of the gun, the
firing of the gun, and, ultimately, his possession of the gun were contested. The
government was entitled to present evidence providing a narrative and context for the
events surrounding the discovery of the gun, including the fact of the shooting.
See United States v. Rock, 282 F.3d 548, 551 (8th Cir. 2002) (holding evidence was
admissible where it "was not simply evidence of other wrongs [but] was directly
probative of the felon-in-possession charge"); United States v. Orozco-Rodriguez,
220 F.3d 940, 942 (8th Cir. 2000) (approving the admission of "evidence that
completes the story of the crime or explains the relationship of parties or the
circumstances surrounding a particular event") (internal quotation marks and citation
omitted). The district court did not abuse its discretion by allowing the government
to present the challenged evidence. See United States v. Worthey, 716 F.3d 1107,
1114 (8th Cir. 2013) (standard of review).

      Regarding Siegrist's facial challenge to 18 U.S.C. § 922(g)(1), the challenge
serves merely as a vehicle to preserve his argument. He concedes the argument is
foreclosed by Circuit precedent. See United States v. Woolsey, 759 F.3d 905, 909
(8th Cir. 2014); United States v. Joos, 638 F.3d 581, 586 (8th Cir. 2011).

       Finally, Siegrist raises an as-applied Second Amendment challenge. Our
Circuit arguably has left open the possibility that certain defendants might be able to
successfully bring such challenges to the felon-in-possession statute. See Woolsey,
759 F.3d at 909. While we have not granted relief based on an as-applied challenge,
we have suggested factors that might make relief more likely. For example, in
Woolsey, we noted that such a challenge could not succeed if a defendant fails to
"present[] 'facts about himself and his background that distinguish his circumstances
from those of persons historically barred from Second Amendment protections.'" Id.
(quoting United States v. Barton, 633 F.3d 168, 174 (3d Cir. 2011) (additional
citation omitted)). We have also suggested that the nature of a defendant's prior

                                          -3-
convictions—violent or non-violent—would be material to the question of whether
the defendant is "'more dangerous than a typical law-abiding citizen.'" Id. (quoting
Barton, 633 F.3d at 174).

      Looking at those factors, it is clear Siegrist's as-applied challenge to 18 U.S.C.
§ 922(g)(1) must fail. He has an extensive criminal history, with twenty-two felony
convictions including a commercial burglary. Persons with criminal histories this
extensive historically have been "barred from Second Amendment protections."

      We affirm the judgment of the district court.
                      ______________________________




                                          -4-